 THE BUNCHER COMPANYThe Buncher Company and United Mine Workers ofAmerica. Cases 6-CA-8564 and 6-CA-8665April 22, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn November 17, 1976, Administrative Law JudgeAnne F. Schlezinger issued the attached Decision inthis proceeding. Thereafter, the General Counsel, theCharging Party, and Respondent filed exceptionsand supporting briefs, and Respondent filed a briefin answer to the General Counsel's and the ChargingParty's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, The BuncherCompany, Pittsburgh, Pennsylvania, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I The General Counsel, the Charging Party, and Respondent haveexcepted to certain credibility findings made by the Administrative LawJudge. It is the Board's established policy not to overrule an AdministrativeLaw Judge's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefully examined therecord and find no basis for reversing her findings.DECISIONSTATEMENT OF THE CASEANNE F. SCHLEZINGER, Administrative Law Judge:Upon a charge filed in Case 6-CA-8564 on August 25, anda charge filed in Case 6-CA-8665 on October 7, 1975, byUnited Mine Workers of America, herein called theCharging Party or the Union, the General Counsel of theNational Labor Relations Board, by the Acting RegionalDirector for Region 6 (Pittsburgh, Pennsylvania), issued aconsolidated complaint and notice of hearing on December31, 1975. The consolidated complaint, as amended at thehearing, alleges that the Respondent, by named officersand agents, interrogated employees about union member-229 NLRB No. 33ship and activities; promised employees wage increasesand other benefits to discourage union membership andactivities; threatened employees with discharge, layoff, orother reprisals if they selected the Union as their collective-bargaining representative; and laid off employees ArchieJackson and Sammie Lee Rutherford on or about July 18,1975, and thereafter failed and refused to recall them,because of their union membership and activities; andthereby engaged in unfair labor practices violative ofSection 8(aX1) and (3) of the Act.The Respondent, in its answer filed on February 13,1976, admits some of the factual allegations of theconsolidated complaint, states that Jackson was recalledfrom layoff on October 30 and Rutherford on December 4,1975, and denies the commission of the alleged unfair laborpractices.The Union's charge of August 25 in Case 6-CA-8564alleges that the Respondent on or about February 27, 1975,terminated David Koeber, Steve G. Owens, RobertSheperd, Thomas Kubicka, Joseph Sparvero, JosephBouchard, David Cochran, Robert Crumb, and WilliamMcDonough, because of their membership in and activitieson behalf of the Union. Its charge of October 7 in Case 6-CA-8665 alleges that the Respondent laid off DaveCochran on or about April 28, and laid off Bob LaBryer,Larry Weiher, Jack LaBryer, Jackson, and Rutherford onor about June 11, 1975, because of their union membershipand activities. The Regional Director, on the ground thatinvestigation showed insufficient evidence, refused onDecember 10, 1975, to issue a complaint as to the chargesof discrimination against those named in the charge inCase 6-CA-8564, and, as to the charges of discriminationin Case 6-CA-8665, refused on December 23, 1975, toinclude Cochran, Weiher, and Bob and Jack LaBryer in theallegations of discrimination, limiting them to Jackson andRutherford. Appeals regarding these refusals were filed bythe Union. The Regional Director on April 30, 1976,notified the parties that, upon reconsideration, he wasrevoking his refusal to issue a complaint as to allegeddiscrimination with respect to Cochran, Weiher, and Jackand Robert LaBryer, and, on May 26, 1976, issued anamended consolidated complaint incorporating the 8(a)(3)charges as to these four individuals, which was furtheramended at the hearing by changing the location at whichsome of the incidents in issue were alleged to haveoccurred, and by striking the only allegation involving aparticular supervisor as to an incident that occurred in thepre-10(b) period. In response to the Respondent's protestof the Regional Director's revocations of earlier determina-tions, the Regional Director, in a letter dated June 25, 1976,explained his actions and denied the allegations of lack ofdue process. The Respondent filed its answer dated June 2,1976, to the amended consolidated complaint.Pursuant to notice and several postponements grantedby the Regional Director, a hearing was held before me inPittsburgh, Pennsylvania, on June 30 and July 1, 2, 20, and21, 1976. All the parties appeared at the hearing and wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce relevant evi-dence. At the opening of the hearing, the Respondentpresented, and argued, a motion to dismiss, to strike217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertain allegations of the amended consolidated complaint,or, in the alternative, to postpone the hearing, on theground that the Regional Director's revocation of therefusal to issue a complaint as to four alleged discrimina-tees, without affording the Respondent adequate noticeand opportunity for discussion, deprived the Respondentof due process. The Respondent stated that it was unableto file this motion in advance of the hearing becausecertain responses from the Regional Director were notreceived until immediately prior to the opening of thehearing.The Respondent's motion to dismiss, to strike certainallegations of the amended consolidated complaint, or, inthe alternative, to postpone the hearing, made at thehearing and based on the procedures in issuing theamended consolidated complaint, were denied by me at thehearing. These motions, renewed in the Respondent's brief,are hereby denied.' The Respondent's motions to dismissthe amended consolidated complaint in its entirety, or as tocertain allegations, based on lack of evidence, made at theclose of the General Counsel's case and at the close of thehearing, were denied with the assurance that they would beconsidered by me in reviewing the entire record, and aredisposed of as indicated below. The parties agreed toincorporate herein the entire record in a representationcase involving the parties (Case 6-RC-7096). The GeneralCounsel made an opening statement at the beginning of thehearing. All parties at the close of the hearing waived theopportunity to present closing argument. Subsequent to thehearing, the General Counsel and the Respondent filedbriefs on or about September 27, 1976, and the ChargingParty filed a notice that it was in agreement with theposition taken by the General Counsel, all of which havebeen fully considered.Upon the entire record in these cases and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent is a Pennsylvania corporation with itsprincipal offices located in Pittsburgh, where it is engagedin the business of industrial land development, scrap metalprocessing, steel fabrication, and rail, river, and truckterminal operations. Involved herein are the Respondent'soperations at its Nine Mile Run facility and its Glennwooddock facility, located approximately a mile apart in thePittsburgh area. During the past 12-month period, theRespondent shipped goods and materials valued in excessof $50,000 directly to points outside the Commonwealth ofPennsylvania. The complaint alleges, the Respondentadmits, and I find, that the Respondent is, and at all timesmaterial herein has been, an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the Respondent admits, and I findthat United Mine Workers of America is, and at all timesmaterial herein has been, a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. BackgroundThe parties stipulated that the Union's election petitionwas filed on February 11, 1975, seeking a production andmaintenance unit at the Glennwood dock and Nine MileRun slag reclamation facility in the Pittsburgh area; thatthe hearing in that proceeding was held on February 26and March 11; that the Decision and Direction of Electionissued on March 28; and that the election, held on April 25,resulted in a 10-8 vote for the Union, which was certifiedon August 11, 1975. The parties also agreed to incorporatethe representation case record in part because of thedescription therein of the Respondent's unit operations.That record shows that at Nine Mile Run the Respondentran slag, received from steel mills by truck, through a seriesof processing machines which magnetically separated themetallic contents, and sized, processed, and loaded themfor delivery back to the steel mills in railroad cars. Theresidual waste product was deposited into trucks and usedas landfill at the Nine Mile Run site of over 200 acres, butthis landfill operation had been almost completed at thetime of that hearing.The Glennwood dock, located on the bank of theMonongahela River, is owned by the B & O Railroad. TheRespondent, which operated it under a lease arrangement,owns the equipment used at that location. At Glennwoodthe Respondent unloaded coal from railroad cars andloaded the coal onto barges which transported the coal viathe river to the steel mill purchasers. That operation wasrun for many years with about six employees. Thecomplement increased in about 1974 as a result of the steelmills, during the energy crisis, buying coal from mines withwhich they did not ordinarily do business, resulting inincreased tonnage sent to Glennwood. The Respondent putin a great deal of new equipment that mechanized much ofthe Glennwood coal processing.Green, the Respondent's executive vice president, statedat the representation case hearing that there were about 10employees at Nine Mile Run and 19 at Glennwood, thatmany of the employees had done work at both locations,and that, with the construction at Glennwood virtuallycompleted, there would be an immediate layoff of nine ofthe employees there, with their recall very unlikely, a layoffthat had been delayed at counsel's request until thathearing was held. One of those named for layoff wasCochran, who had been employed for many years as awelder, and who was at the time not working because of aninjury received on the job. Green named the employeeswho would not be laid off, including Jackson and Jack andRobert LaBryer, but stated that further layoffs would beSee Winn-Dixie Stores, Inc.. 224 NLRB 1418 (1976).218 THE BUNCHER COMPANYmade later. He also stated that seniority was a factor in thelayoffs, but of less importance than ability.The General Counsel conceded at the instant hearingthat the Respondent had economic justification in makinglayoffs during the period here in issue, but contended thatthe selections of the individuals to be laid off werediscriminatorily motivated as shown by interrogation andthreats directed at each of them by Buncher and Green.Buncher and Green denied the alleged interrogation andthreats and maintain that the selections for layoff werebased on completion of certain construction on whichsome employees had been working, on elimination of somejobs as a result of the new construction, and on considera-tions of which employees in the small remaining comple-ment would be most useful in the Respondent's operations.The Respondent carried on other industrial operations, notdirectly involved herein, but at which a number of the unitemployees had worked at times.The General Counsel requested that judicial notice betaken of a Board decision involving the Respondent and adifferent labor organizations in which the Board, in June1961, affirmed the findings that the Respondent violatedSection 8(a)(1) and (3) of the Act by interrogatingemployees about their union activities and the activities ofother employees; threatening employees with loss ofemployment if they continued in their union activities;promising employees benefits if they would discontinuetheir union activities; requesting employees to engage insurveillance of the union activities of other employees andreport said activities to the Respondent; soliciting anddirecting employees to join a particular union other thanthe charging party therein; by statements and conductcausing employees to believe that the Respondent wasengaging in surveillance of their union activities; andmaking a reduction in staff for which the Respondent hadeconomic justification but was substantially motivated inits timing and in its selection, for transfer or layoff, or both,of 13 named employees including Jackson and Rutherford,by the employees' known or suspected union activity. Thecourt of appeals enforced the Board's Decision and Order.3Buncher, president of the Respondent since it wasincorporated 6 or 7 years ago and previously for manyyears the owner, and Green, associated with the Respon-dent since 1946 and the executive vice president for about 4years, were the individuals found to be primarily involvedin the unlawful conduct described above, and are chargedwith the conduct alleged herein to be violative of the Act.The General Counsel called as its witnesses in thisproceeding Cochran, who was laid off on February 27,Weiher and Robert LaBryer, who were laid off on June 11,and Jack LaBryer, Jackson, and Rutherford, who were laidoff on July 18, 1975. The last two were later recalled towork by the Respondent and were still employed at thetime of the hearing herein. The Respondent called Buncherand Green, as well as Thomas Turnbull, regional sales2 Jack G. Buncher, d/b/a The Buncher Company, 131 NLRB 1444 (1961).3 N.L.R.B. v. Jack G. Buncher, d/b/a The Buncher Company, 316 F.2d928 (C.A. 3, 1963).4 The Respondent objected to the General Counsel's reference to theprior case on the ground it had fully complied with that order, objectedrepeatedly to the General Counsel's presentation of testimony regardingcertain events as background. and objects in its brief to any considerationmanager of coal traffic for the Chessie railroad system, whowas also under subpena by the General Counsel, to testifyregarding the economic situation at the Glennwood dock.The General Counsel's witnesses presented, as additionalbackground evidence, testimony as to incidents thatoccurred prior to the 10(b) limitations period.4B. Interference, Restraint, and CoercionI. Testimony of laid-off employeesThe Union began organizing the Respondent's employ-ees in about December 1974. An organizing meeting heldat the Seahorse Lounge in late January 1975 was attendedby approximately 30 employees.Cochran began his employment with the Respondent in1965. He was injured on the job on January 15, 1975, andwas still out of work when he was laid off on February 27,1975. Cochran, Behun, Jones, and Owens were among asmall group of employees who first discussed unionorganization. Cochran signed a card in December 1974 andattended the Seahorse Lounge meeting. He testified that hewent to Green's office a few days before that meeting to gethis compensation check, and was told by the secretary tosee Green; and that Green asked why the men wanted theUnion and asked who started it, asked him to find out andreport who started it, and said Buncher did not want theUnion. He also testified that Buncher telephoned him thenext day, talked about his injury, then asked if he knewmore about the Union than he told Green, and asked himto come in to see Buncher; that, when he did, Bunchersuggested that he go to see a particular back specialist buthe said he was satisfied with his doctor; that Buncher thenasked what he knew about the Union; that when he toldhim about the Seahorse Lounge meeting, Buncher said fourothers had told him of it; that Buncher asked him to talk tothe men about not going union; that Buncher asked him toreturn to work on Monday and, when he said his back wastoo painful, explained it was not to work but just to talk tothe men about not going union, and failure to do so wouldshow which side he was on; but that he said he could notmake it. This testimony was presented as backgroundevidence.Weiher was employed by the Respondent first in about1970. He was laid off after a year, but was rehired inNovember 1972, and was employed until his layoff on June11, 1975. Weiher testified that he learned of the employeesorganizing in December 1974 from Cochran and Jones,who invited him to the Seahorse Lounge meeting; that heattended and signed a card; that he and many othersobtained buttons in early February and wore them at workat Nine Mile Run; that Pasquarelli, the superintendent,asked him about the button in early February, and he saidthe Union would be a good thing at Nine Mile Run; thatGreen spoke to him in late February and in March aboutthe Union, indicating he was known to be prounion, andthereof in determining the issues herein. The objections made at the hearingwere overruled. The evidence has been viewed as background only. SeeLocal Lodge No. 1424, International Association of Machinists, AFL-CIOIBryan Manufacturing Co.] v. N.LR. ., 362 U.S. 411, 416 (1960): Gerald F.Hinkle, d/b/a Akron Novelty Manufacturing Company, 224 NLRB 998(1976).219 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid the Respondent was giving him good job training butthe Union would not. This testimony was presented asbackground.Weiher also testified that Green asked him in March ifhe would vote for the company, and he said he would; thatin April, about 2 weeks before the election, Green told him,with Buncher present, Pasquarelli would not always havethe superintendent's job, if he voted for the company hewould have a shot at that job and a raise, and if the Unionlost he would get a raise in a week; and that, on the day ofthe election, Green again asked if he would vote for thecompany, and he said he would. He also testified, on cross-examination, that, when Buncher and Green asked himabout the Union, "I told them that we wanted the benefits,and the wages that we could get from the Union."Robert LaBryer testified that he was employed by theRespondent the first time in July 1968, quit after about amonth because he wanted higher wages, returned and quitagain at the end of June 1973 because he was promised ahigher wage but did not get it, and returned again and wasemployed until laid off on June 11, 1975. He had difficultyrecalling even the year of some of these events. LaBryertestified that he learned from Owens about the Unionorganizing in late November 1974; that he obtained a cardfrom his brother and signed it just before the SeahorseLounge meeting; that he attended that and a few laterunion meetings; and that he got a union button fromanother employee and wore it on the job almost all ofFebruary and until he was hurt on March 16, 1975, atGlennwood, and was out of work about 8 weeks; 5and thatthe Respondent paid him for about 3 weeks until hisWorkmen's Compensation checks began.When LaBryer went to the company offices in lateMarch to pick up his paycheck, the secretary told him to goin to see Buncher and Green. He testified that they saidthey were sorry he got hurt and talked about when hewould be able to return to work; that Green talked of thesteel mills slowing down, shortage of coal, and thepossibility of more layoffs; that Buncher asked what hewould get by going union; that when he replied that hewanted principally a pension and job security, Buncheroffered to put his money in the bank, and said he couldtrust Buncher with his pension money as well as the Union;and that Buncher said he could be laid off at any time andreplaced by men from Nine Mile Run, and Buncher couldnot see why the men wanted the Union as Buncher alwaystook good care of the men. He also testified, on cross-examination, that Green said the company began buildingthe new plant at Glennwood in about February 1974 withthe hope it could operate with fewer men; that Green spokeof the layoffs at the time of "the first trial," and said "thereason for them being laid off was because most of thework had been done and there was very little work tocomplete the operation. They wouldn't need that manymen"; that Green said, because of the slowdown of thesteel mills, "they would have to close down Nine Mile, andthe men from Nine Mile would be in turn transferred to thecoal docks," and "I could be replaced by men from NineMile, he didn't say I would be, he said I could be ...5 He was injured when he tried to get a line to his brother and Jackson,who were on coal barges that were breaking loose. Green gave each of thesebecause I had less seniority than any of them"; and thatGreen spoke of seniority, not skills. He testified further thatGreen then left the office and Buncher continued theconversation; that Buncher referred to the first hearing andsaid Jack LaBryer and others who testified did not lie; thatBuncher said "if the Union got in that I could be replacedby men from Nine Mile" with more seniority; that heresponded only about wanting a pension and job security;and that Buncher said he had kept the Union out for 45years and was not going to let it in at that time, "not if hecould help it."LaBryer also testified that he was in his car on the way tothe coal dock to vote on the day of the election when hemet Buncher and Green in a car; that they asked him tocome to Nine Mile Run to talk; that he followed their carin his car to where they could talk under cover as it wasraining very hard; that Buncher said he should vote for thecompany and not for the Union, Buncher knew he wouldvote the way his brother did, he could be replaced withmen from Nine Mile Run as he "didn't have much timethere," and if he was not "a little bit shakey" about how hewas going to vote, there was something wrong with him;that Green indicated agreement with what Buncher wassaying; and that he said he was not sure how he would voteas he appreciated that the company had paid him after hisinjury until he began getting his unemployment compensa-tion checks. He also testified that he was not sure butthought he was not wearing a union button at the time.Jack LaBryer testified that he began working for theRespondent in late 1963 or early 1964; that he quit afterabout 2 years; that he ran into Pasquarelli months laterand said he had quit because of John Monahan; thatPasquarelli told him Monahan had left, and asked him toreturn with his seniority continued; that he did so, andthought this was in 1965; and that he worked until hislayoff on July 18, 1975. He also testified that he heard ofthe Union from Cochran and Owens in November 1974,that he signed a union card in early January at Owens'request and distributed cards to his brother and otheremployees, and that he attended meetings including theone at the Seahorse Lounge.LaBryer testified on cross-examination that about 3weeks before the election Buncher spoke to him on thedock and that Buncher said something about L & Nrailway cars and the Union, expressed opposition tooutsiders telling Buncher how to run the company. He alsosaid the Union did not guarantee job security and he couldbe discharged and the Union could not force his rehire, buthe did not indicate he was going to be discharged. He alsotestified that Buncher complained about his practice oflistening to Buncher's talks and not saying anything.LaBryer also testified that, 2 weeks before the election,he was finishing up his work at Glennwood when Green"called me aside and he talked about how business wasslowing down, due to the auto and steel industry problems,and how there was going to be a lay off in the future, andthat they would try to lay off the youngest men in seniority,first, and keep the oldest. He also said, how I never got laidoff before, in the past, and the company had always takenmen $20. He testified that he would have given them more but the amountwas suggested by counsel so it would not appear to be a bribe.220 THE BUNCHER COMPANYcare of me. He then told me about the company's plans tokeep only six men to operate the coal docks, including meand my brother Bob, and he asked me how I felt about theunion, and I would not answer him.... He asked me orhe told me that he knew I had influence over the men andhe wanted me to talk to them, and try to convince them,not to vote for the Union." As this conversation took placeafter quitting time, LaBryer was paid overtime.LaBryer denied on cross-examination that Green in thisconversation talked about the ballot being secret so thosewho signed cards were free to vote "No," about theimportance of voting, the Union's inability to fulfill itscampaign promises, the benefits provided by the Respon-dent, or what he owed the Respondent for providing himfor so long with employment. He testified further thatalthough Green never showed him any newspaper clip-pings about the Union, he saw some posted and could notrecall if Green, in any of their conversations, talked aboutthe new Glennwood equipment needing fewer men.LaBryer testified that Green spoke to him again about 2days before the election; that Green asked him to convincehis brother not to vote for the Union; and that Green saidthat, with the Union, there would have to be a layoff, themen would not be able to transfer jobs as they had in thepast, and there would be strikes and strike funds the menwould have to support.LaBryer also testified that on the day of the election,when it was raining hard, Buncher called him into thepower shanty; that Buncher "started talking about myposition as far as the union, and he said that he trusted me,but he still wasn't satisfied, that he didn't know how Istood, as far as the company or the union, and he wantedto know what he could do for me, could he buy me a newcar, or give me five hundred dollars, or Jerry Burns' oldjob"; that Green, who had joined them, said Buncherwould give him whatever Buncher promised; that hisresponse was that he did not need any help like that and"that I didn't have to tell him anything about how I wasgoing to vote, and that I had been selected by the men tobe the union observer"; that Buncher then "said this hadnothing to do with it, that I would never talk to you again,if the union won"; that Buncher also told him Jackson andRutherford "had screwed him with the last union, and hegave them a second chance, but they wouldn't get anotherone, and he told me that I already made one mistake"; andthat he saw Buncher after that at Glennwood, but Buncherhas never spoken to him since then.LaBryer denied on cross-examination that Buncherspoke to him about the secrecy of the ballot or asked himto vote for the company, and testified that he did not recallany discussion of company benefits or of a possible layoffat Glennwood, nor recall talking to Buncher about hisfather working on the B & O or about his buying houses,which he was doing.Jackson began working for the Respondent in February1959. He was laid off in 1960 and reinstated in 1962pursuant to Board order. He was laid off on July 18, 1975,was recalled by the Respondent on Ocotber 31, 1975, andwas still employed at the time of the hearing. Jacksontestified that he learned of the Union in December 1974when Owens told him of a meeting to be held, that he wentto the meeting and got a card from Owens which he signeda week later and returned to Owens, and that he wore aunion button during January, February, and March, 1975.Jackson testified that he was called to the office, askedby Buncher and Green about rumors of racial discrimina-tion, and assured that company policy did not condonesuch conduct. He was told to go to the office byMcDonough, who was found in the representation case tohave been laid off for economic reasons on February 27,1975, and as to whom the Regional Director refused toissue a complaint. Counsel agreed, therefore, that thisJackson incident occurred in the pre-10(b) period, and theGeneral Counsel presented it as background only. Jacksontestified that in this conversation Green asked why he waswearing the union button; he said he wanted better pay,benefits, and a pension; and Green responded that "we'regoing to give you a pension plan, when you get old you'regoing to draw Social Security."Jackson testified further that he saw Buncher and Greenat Glennwood on April 21; that Buncher was going to talkto him but Green asked to do so instead; that Green askedif he was still going to vote for the Union, and he said hewas; that Green said the company was going to loseshipments on L & N and other railcars because of newriver docks being built; and that Green said the Unionwanted only his dues, urged him to discuss the matter withhis family, and commented that they were like a family andGreen had taken care of him in the past. Jackson alsotestified that Green spoke to him again "in the car pullerhouse" at Glennwood on April 24 and asked if he talked tohis family; that he said he did and was "going to go withthe company"; and that Green "said I don't believe you,but he said I will see. He said you know you're going tolose anyhow, because we've got ten votes to eight votes."Jackson testified on cross-examination that Green onApril 21 said the employees as a group would have to paythe Union $2,700 a year in dues but that would not takecare of the office in Pittsburgh; that Green on April 24expressed again the hope he would vote "No," but did notmention the secrecy of the ballot or say anything about thecompany being good to him, about company benefits, orabout wages or pensions, although Green in other conver-sations spoke of having taken care of him; that Green in alltheir talks expressed the hope that he would vote "nounion" and "for the company"; and that Green said thevote was secret, but did not say he was to vote as he felt.Rutherford began working for the Respondent in 1956.He was laid off after about 2 years as the work was slow,but was called back a few days later. He was laid off againin 1960 but was reinstated in 1962 under the Board order.He was laid off July 18, 1975, was recalled to work onDecember 4, and was still employed at the time of thehearing herein. Rutherford testified that he learned of theUnion organizing in December 1974 from Jackson; that hesigned a card at the Seahorse Lounge meeting; that about aweek later Green asked if he had signed a card, and saidthe card did not mean anything; that Green asked if he didnot feel, after being employed 17 or 18 years, that he owedthe company something; that he said it seemed so and hewould think about it; that Green asked what he wantedfrom the Union; and that when "I told him I wanted the221 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpension fund," Green said he should get savings bondswhich "would equal up to a big pension fund." Rutherfordalso testified that he received a union button weeks after hesigned a card, but thought he did not wear it.Rutherford testified that Green spoke to him againoutside the office, he thought in March but admitted oncross-examination it may have been in February; thatGreen asked what he was thinking about the Union, and heanswered he did not give it much thought; that Greeii toldBuncher, who joined them, that "he ain't talking toogood"; that Buncher said that he and Jackson "got meonce, but you won't get me again," and said to Green "Itold you you should have got rid of Sam [Rutherford] andArchie [Jackson] a long time ago"; that Green said "thatdon't matter right now. All I want him to do is sign for theCompany"; and that both Buncher and Green said inconclusion they could not offer him anything "but whenit's over and you vote for the Company you won't regretit." Rutherford testified, on cross-examination, that, duringthe conversation in February or March, Green said theUnion was not necessary, there would be a vote by secretballot, "the card didn't mean nothing, just vote for thecompany"; and that his response was that he might votefor the company and that he wanted a pension fund.Rutherford denied that Green discussed race discrimina-tion in any of the talks about which he testified, butadmitted Green discussed this matter separately with himat one time, he did not recall when. In view of Rutherford'suncertainty about the dates, the above conversations willbe considered only as background.On the day before the election, the Respondent held ameeting of employees at Nine Mile Run at which itprovided luncheon, and at which both Buncher and Greenspoke. Rutherford testified on cross-examination that heapproached Buncher before this meeting; said to Buncherthat "like you said, you was pretty good to me andeverything," and that he bore no grudge because of any ofthe union matters; that he could not recall what Buncherresponded; that Buncher might have said he was free tovote as he pleased but Buncher hoped he would vote "No";and that Buncher did say that at the luncheon meeting.Rutherford testified further that he could not recall muchof what was said at that meeting or that they said the votewas secret, that it was important that everyone vote, or thateveryone was free to vote in secret and there would be nodiscrimination against anyone because of the vote; but hedid recall that Buncher said the Union just wanted thedues, that both Buncher and Green said the companycould make no promises under the law, and that both at theend said "all we want you to do is vote for the company."Rutherford also testified that he was sent to Glennwoodto do some work after the "meeting party"; that Greencame to where he was working there and asked "what was Ithinking about the union. How was I thinking of voting,and I told him I don't know, I still hadn't really gave it athought, and he said well, we've got ten, but what I want isall of you. So at that time, Archie Jackson came by ... Sohe [Green] just said there's Archie ...would you like tosee him on Welfare. .... I said no, but I will vote for theCompany, just like that, and that's about all that was said."2. Testimony of Buncher and GreenBuncher and Green testified that they carried on avigorous campaign to urge "No" votes for 3 or 4 weeksbefore the election of April 25, 1975. Buncher, whonormally visited the worksites involved once in a month ortwo, and Green, who visited them for a few hours abouttwice a week, went there daily and talked repeatedly toeach of the eligible employees. They arranged in advancewhich employees each would talk with that day. Literaturewas distributed to the employees with their paychecks andby registered mail to their homes. Buncher and Greenmaintained that they said the same things to the employeesday after day in these conversations, varying them only torefer to literature that might have been distributed since thepreceding talk; that, as described by Buncher, "we made ita point. ..almost on a daily basis. ..to. ..see as manyof the people, on a personal basis, and have directconversation with them, and try to sell them basically, onthe soundness of. ..going along and voting no union";that both of them spoke to the assembled employees at theluncheon meeting the day before the election; and thattheir campaign was cleared with counsel. They maintainedthat virtually all of their conversations were on a one-to-one basis, denied that both participated in certain conver-sations about which witnesses of the General Counseltestified, and denied making the unlawful remarks attrib-uted to them.Buncher testified that during his talks he showed the mennewspaper articles critical of the Union and other labororganizations, including one that "was full of AllisChalmers' statements as to why the plant was being shutdown, and it was union, union, union." He also testifiedthat "I did everything that I could to convince them, thatthey had done well without the union, and that I had beena good employer, and I had given them good salaries, goodwages, I had yearly added to their benefits. ...These arethe things that I spoke with to each and every one of themen, anybody who would listen, I hammered at them ...I tried to convince them that they were much better off, toremain and leave it at status quo," because they could then,as they had in the past, discuss any "gripe" about the workwith him.Buncher testified, as to the conversation with Cochran,that it took place at Cochran's request. Cochran com-plained about the supervisor as in previous conversationsand they both discussed Cochran's work and injury.Buncher stated that if Cochran was wearing a union buttonhe did not see it, that there was no discussion of the Union,and that he did not know of the union drive at that time.Buncher specifically denied making the references to theUnion to which Cochran testified.Buncher testified that he spoke to Weiher a number oftimes, including on election day and the day before, atNine Mile Run and in the office. He testified that he toldWeiher that the voting would be by secret ballot, that "thesigning of the card did not commit the man to vote for theunion," that Weiher had a good work record and "was thekind of person that he would like to have." Weiher startedas a laborer on a wrecking job on Herrs Island but was puton other jobs when that one finished and was taught skillson the job and given wage increases. Buncher testified that222 THE BUNCHER COMPANY"this basically is what we talked about at every opportunitythat I saw to sit down and talk with him."Buncher also testified that Weiher, like most of theothers, did not have much to say; that he did not recallwhat was said in the earlier conversations but did recall theones close to the election; that "This man had beenwearing a button, all the time ...I don't know that hewore it all the time, but I know that on several occasions, Idid see it"; that he did not recall if Weiher was wearing abutton at the first conversation in the office but "He couldhave, yes, because I know that I saw him with one on, butwhich meeting or when or what, I cannot tell you." Hetestified, on cross-examination, that in April 1975, "I don'tknow that I specifically looked, I remember seeing it, atleast once, but beyond that, I don't recall that I ever lookedto see if it was on or off, from then on." As to whether hetold Weiher in April 1975 that the signing of a card did notcommit him, Buncher testified that "I don't know whetherit was said to him at that time or whether I said it to him atall.... If I saw him with a button on it may haveprompted my saying it, but I don't know if he had a buttonon at that time.... I'm positive that I did not say it tohim, if I said it at all.... I don't specifically remembermaking a statement like that to him at all."Buncher denied that he and Green ever spoke together toWeiher, then admitted they went together to the jobsites tocampaign, and that he or Green may have been presentlong enough to hear snatches of conversations the otherwas carrying on. He denied hearing Green make the offersto which Weiher testified, denied that he offered Weiherbenefits, and maintained that both he and Green spoke ofpromotions only in terms of pointing to Green and thesupervisors who had been taught skills and given advance-ments from lower rated jobs to their present positions. Healso denied asking any questions about how Weiher wouldvote, but stated that he "certainly did" say he hopedWeiher "would vote for the company."Buncher testified that he and Green spoke separately toRobert LaBryer, who had come to the office to get acompensation check, but that "nothing too much was saidother than, I had confidence in the fact, that I couldconvince Jack LaBryer that his best interest lie with votingno union, and voting for the company.... and I told himthat I had hoped that I could do the same with him, and Idid say ...there was no animosity because of Jack'sprevious testimony in the representation case, because theman had had basically, stated facts as they were, and I just-well, there was no resentment ..." He testified thathe did not recall whether LaBryer was wearing a unionbutton at the time, and that the only other matter theytalked about was LaBryer's injury. He denied making allthe comments about the Union to which LaBryer testified,and stated, as to the comment about having kept a unionout for years, that the "one thing that was said, I said for allof the years that I have been in business, the men hadtrusted me enough, to the extent that they did not neverneed a union, and I was hoping that that would con-tinue... ."Buncher also testified that when he and Green askedLaBryer to follow them on the day of the election, Greenspoke to LaBryer first, and he later spoke briefly, and thatit was "the same thing again, I said to him about the secretballot, about going in, and I didn't care what hadtranspired, and I was aware by then, that he had at timesbeen wearing a union button, and I didn't care anythingabout any of that, when he got in that booth, no one wouldknow how he voted, and I hoped that he would vote for thecompany, and I hoped that we had convinced him that hewould vote for the company, and if we hadn't at that point,I just gave up, and that was the extent of my conversationwith him." Buncher denied the other remarks pertaining tothe Union to which LaBryer testified, but admittedLaBryer "may have construed as he said, as being shaky, Isaid, I just give up, if I haven't been able to convince you,that you are making a mistake, that the union can't do foryou, as much as we can, we have proven ourselves to you,we are proving you a known quantity, and you are dealingwith an unknown... ."Buncher testified that he had no "serious conversation"with Jackson because Green felt he could reach Jacksonbetter. He and Green did have a conversation with Jacksonand each of the other black employees in late January orearly February about the rumors of racial discrimination,and urged these employees to report to them any suchincident. Buncher testified, when asked if Jackson waswearing a union button, "I don't remember, I'm notcertain, I think he may have been, but I cannot be sure."He denied that he or Green asked why Jackson waswearing a union button or had any discussion pertaining toany union matter. Buncher also testified that he had noconversations with Jackson from that time until theelection other than to make comments in passing to theeffect that "I hope we can count on you." He againasserted that, as to every eligible voter, "I certainlyemphasized the fact, that their best interests lie with votingno union, I felt that I had proven myself as a goodemployer over the years, and I told him that I felt that thatcertainly was better than taking something that you areuncertain with."Buncher testified that he spoke to Rutherford aboutracial and other matters a number of times, but that herecalled no conversations about the election before earlyApril; that Rutherford showed great reluctance to talk tohim and was always busy when he approached; that "Ialmost felt that I had the man convinced" after theluncheon meeting; that Rutherford approached him afterthe meeting and "almost apologetically" asked if he wasangry, "and I told him that I wasn't angry, and I said youworked too long for me, and I feel when you get into thatbooth tomorrow, in the election, you will do the right thing,and I put it on the basis that I expected him to do it, andthat's the way I left it." He denied that he asked howRutherford was going to vote. As to whether he stated howhe wanted Rutherford to vote, Buncher answered, "Do youmean did I say, vote for the company, I could have, but Idon't know if those were the words that I used, it seems tome that I used vote the right way, I can't tell you if I saidvote for the company, I meant vote for the company, andthere was no question about that, and there was noquestion in his mind, that I meant vote for the company."Buncher denied other remarks about the Union to whichRutherford testified, and denied that he and Green223 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtogether had any conversations with Rutherford. Hedenied that he spoke to Rutherford about investingRutherford's money for a pension fund or getting a pensionin the form of social security, but admitted having "a littlecomment like that" with Jack LaBryer. He denied that hesaid anything about getting rid of Jackson and Rutherford,and that he said they "got" him once but would not again.On cross-examination, he testified that he did not believeJackson's name was mentioned; that he did not recall itbeing mentioned; that "I would say if I had to but I wouldsay that it was not mentioned. But I am not positive.. .. Iknow that I didn't mention it for any specific reason. Therewas nothing there that would bring it up"; and that he didnot see Jackson at the time and thought Jackson and mostof the men had left.Buncher testified that he had many conversations aboutthe election at Glennwood, starting in early April, withJack LaBryer, because "in my book he represented twovotes, and he also represented some influence, and I felt, ifI could persuade him, I had a chance, and I knew hisbrother would go along ...and possibly influencesomebody else, so I did seek him out"; that he askedLaBryer to influence his brother and others to vote for thecompany and against the Union; that he knew LaBryerwore a union button at times; that in these conversationshe complimented LaBryer who "had performed a beautifuljob, and done his work well"; that LaBryer complainedbecause he had been working there for years and, whenMaynard left, the promotion to Maynard's job was given toBurns; and that he said he would look into this, and did,and found this action was justified because LaBryer "had arun in, many years ago with John Monahan," but did notreport this to LaBryer. Buncher testified that LaBryertalked about his father working at B & O and indicated hewould prefer to be working for B & O; that he said thecompany needed flexibility in transferring men but theUnion would not permit it; that when LaBryer talkedabout a car problem, he asked why LaBryer did not buy anew car; that LaBryer said he had bought a home andanother house so he could not afford to buy a car; and thathe said LaBryer "can always get the money for the downpayment or something from Moe [Pasquarelli], because hiswork record was good, and this was common practice" toget "a company loan, without interest."Buncher testified that one of the equipment changes thatwould make LaBryer's work of handling barges easierapparently made LaBryer fear there would be less work forhim, but, at other points, that LaBryer argued there wouldbe more work, men would be hired, and the dock operationwould go to three shifts; that LaBryer did not believe whathe said about there being less work when the equipmentchanges were completed even though he showed LaBryerarticles about other river docks getting into operation towhich coal would be sent that had been going toGlennwood; and that, when they were discussing jobbenefits, LaBryer brought up pensions, and he replied therewas so much dishonesty about pension systems it might bebetter to set up a savings plan of some sort, theGovernment had come up with a new plan for settingmoney aside, and "I told him that if he wanted, I wouldlook into it for him, and I would help him do it, and thatwas all, now if that's a promise of setting up a pension, Idon't know."Buncher testified that he took one more shot at LaBryeron the day of the election; that he knew from LaBryer'shead shaking that he had not "reached" LaBryer but, atanother point, that he still hoped LaBryer would vote forthe company; that when he said LaBryer could still makethe right decision, LaBryer said he was elected to be theunion observer; and that "I remember saying Jack I feelbad, but if that's your decision, this is the last conversationthat we will have about it. He walked away, and I walkedaway, and that's all that was said." He testified that he hadnot seen LaBryer since the election until the hearing, andwould have spoken if he had.Buncher denied that he offered LaBryer a car, $500, or apromotion to vote against the Union or to campaign for thecompany; that he said Jackson and Rutherford "screwed"him or mentioned their names; that he discussed discharg-es except to say the company would need fewer men whenthe construction was completed; and that he said he coulddischarge LaBryer and the Union could do nothing aboutit. He testified that they did not touch on job security, hethought, other than his comment that LaBryer had beenthere a long time and would be there "as long as we werethere, if we had the business, and could maintain it fine, Isaw no reason to discuss job security, I can't ever recallsaying that."Green testified that he as well as Buncher carried ondaily talks with all the men at both jobsites beginning inearly April; that he saw quite a few union buttons worn onthe job; that he told the men that they could get greaterbenefits from the company than from the Union, that thecompany did a great deal for them and would continue todo so, and, in every conversation, that he would like themto vote for the company. He also asked that the men talk tohim about any "gripes" they might have. Green testifiedthat the luncheon meeting the day before the electionlasted about 1-1/2 hours, that they ate for 45 minutes andthen he and Buncher spoke for 45 minutes, and that theystuck pretty closely to prepared remarks and repeated whatthey had been saying in the numerous conversations; thatthey spoke of what they had done for the men, of how thecompany kept the business going without the Union andsaw no need for it, and that "we think we can do more,"and hoped they would vote next day for the company.Green denied ever asking any employee if he signed a cardor how he would vote, that he made any promise of benefitconditioned on voting against the Union or for thecompany, or that he threatened any employee withreprisals if the employee voted for the Union.Green testified that when Cochran came to the office inJanuary 1975, and "claimed" to have hurt himself,Cochran had been out of work for a couple of weeks andcame for his compensation check; that he arranged withthe secretary that he would hand Cochran the check; thathe inquired about how the injury occurred and expressedsympathy for the back trouble Cochran was having, whichtook about 5 minutes; that this was all they discussed; andthat there was no reference to the Union. He also pointedout that Cochran was held ineligible to vote in the electionas a permanently laidoff employee.224 THE BUNCHER COMPANYGreen testified that he had 8-10 preelection talks withWeiher beginning in early April, but did not recall aconversation in February; that Buncher took no part in histalks with Weiher; that he saw Weiher wearing a unionbutton; and that he told Weiher of the company'simproving job benefits and promotional opportunities. Hedenied ever promising Weiher benefits to vote against theUnion or for the company.Green testified that he had conversations with RobertLaBryer, who wore a union button, at Nine Mile Run, atGlennwood, and in his office, and that he explained, as hedid to other employees, that LaBryer had performedvarious kinds of work at different locations but would nothave that flexibility under a union classification, and that"this is why I don't believe the Union can do you anygood." He also testified that he gave LaBryer $20 forpreventing a barge from breaking loose, and intended togive more but was advised against it by counsel on theground that it would be construed as a bribe.Green testified as to the conversation with LaBryer onthe day of the election that "We talked about the unionbenefits as opposed to the benefits of the BuncherCompany.... and we certainly think that he's taking itinto consideration, his future, as well as that of the family,to vote for the Company which has been giving him steadywork in the past. And, it looked like it was going tocontinue to keep him gainfully employed." Green deniedthat LaBryer ever said he was looking for pensions or jobsecurity from the Union, that they ever discussed LaBryer'sbrother Jack, and that he ever discussed seniority with anyof the men.Green testified that he spoke to Jack LaBryer severaltimes during April; that in the first talk he asked ifLaBryer, who was wearing a union button, had receivedand understood the company literature; and that hepointed out the benefits of the company job flexibility "toassure continued work," but "if the union were to come inhere, they would probably classify you as a dock hand,"there would be no more shifting to other work, so that "ifwe didn't have barge work for you, we would have noalternative but to lay you off for that day ... I think it isgoing to be in your best interest to vote against the union,and vote for the company... ." Green testified that theirnext talk would have been the same, and would have takenplace in a day or so as he tried to reach all the men aboutevery other day. He also testified that in their talk at thedock on the day of the election, LaBryer said nothingabout being a poll watcher and he never heard LaBryerwas to be one.Green denied that he asked how LaBryer would vote;that there was any discussion of LaBryer's brother; that heasked LaBryer to tell his brother or other men to voteagainst the Union; that he told LaBryer there would be alayoff if the Union got in; that he offered LaBryer a raise,new car, or promotion to vote for the company or heardBuncher do so; or that he heard Buncher say Jackson andRutherford "screwed" him but would not again, or sayLaBryer made his first mistake.Green testified that he had "repeated" conversationswith Jackson at Glennwood; that if he spoke to Jackson inMarch, it was late in March as he started his "actualcampaign" in early April; and that he spoke to Jackson inabout February about the reports of racial discrimination,but there was no discussion of the Union, and no referenceto the union button Jackson was wearing. Green testifiedthat in his conversations with Jackson beginning in earlyApril, he asked if Jackson received the company literatureand if Jackson and his wife had discussed it; that "I saiddoes your wife agree with you, that you are working steady,that you don't lose any overtime, and he said yes, and Isaid I think that's one of the benefits working with theBuncher Company, working with us is steady work, and Isaid, you know, I don't know if you are going to be able toenjoy that benefit, if the union comes in here, becauseArchie remember, your classification is laborer, and youdon't have any skills, I don't know what the union is goingto say about that .. ."; that Jackson helped on electricaland maintenance work, and on moving barges and cars;and that those were the benefits he enjoyed as an employeeof the company whereas the union benefits were getting acard and paying dues. Green denied that he ever talkedwith Jackson about pensions or job security, or asked howJackson was going to vote.Green testified that Jackson and the other employeeswere at the luncheon meeting on the day before theelection; and that, in his next talk with Jackson, on the dayof the election, he told Jackson, "I think you will agreethat, what's best for you would be to vote for thecompany." He denied that he predicted the outcome of theelection, and that there was in this conversation anyindication of how Jackson would vote.Green testified that he spoke to Rutherford about thereports of racial discrimination, that there was no referenceat this time to the Union, and that he did not thinkRutherford was wearing a union button. He also testifiedthat later, during his campaign, he had several conversa-tions with Rutherford in which he asked if Rutherford readand understood the company literature, "and I asked if hehad considered the advantages to him, staying with thecompany the way it was and has been, as opposed to whatit might become if we had union representation ... I thinkif you think it out right, you are going to vote for thecompany ..." Green denied that he asked how Ruther-ford was going to vote, that Rutherford mentioned wantinga pension or job security and that he discussed thesematters with any of the men, that there was any talk inMarch or April in which Jackson was mentioned, and thathe or Buncher ever said that they should have gotten rid ofJackson and Rutherford or that they could not offeranything at that time but Rutherford would not be sorry ifthe company won the election.Green testified that he talked to Rutherford and othersthe day before the election but merely repeated hiscampaign talk, and that he spoke to several of the menafter the luncheon meeting, but merely asked if they hadany questions about the talks. He denied that he had anydiscussion with Rutherford or anyone else about anypending layoffs at Nine Mile Run or at Glennwood.Green testified that he talked to Parham and Washingtonabout the rumors of race discrimination, and that he hadthe same campaign talks with them as he did with everyeligible voter.225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcluding FindingsEach of the six laidoff employees impressed me as acandid and forthright witness, testifying to the best of hisrecollection to what was said in the many conversationsBuncher and Green held with each of them. On the otherhand, I found Buncher and Green evasive and argumenta-tive witnesses, whose testimony about these conversationscontains many improbabilities, inconsistencies, and self-contradictions, and lacks the ring of truth. I thereforecredit the testimony of the laidoff employees as to theseconversations.Accordingly, I find, on the basis of the creditedtestimony, of the admissions made in the testimony ofBuncher and Green, and of the record in its entirety, thatthe General Counsel has established the Respondent'sknowledge of the union organizing activity shortly after itbegan as well as the Respondent's union animus. I findfurther that Buncher and Green, the two principal officersof the Respondent, in their daily barrage over a period ofweeks directed at a small complement of employees, withinthe 10(b) period, coercively interrogated employees aboutmembership in and activities on behalf of the Union; thatthey told employees repeatedly about the wage increasesand other job benefits the company had provided over theyears without the Union, indicated that continued benefitswould be forthcoming if the employees voted for thecompany and against the Union, whereas the employeescould not know what to expect with the Union if it won theelection, and thereby actually or impliedly promisedemployees wage increases and other benefits in order todiscourage membership in and activities on behalf of theUnion; that they talked about pending layoffs and aboutthe company practice of transferring men to differentjobsites and teaching them new skills in order to keep thememployed, whereas the Union, if it won the election, wouldinsist that employees get job classifications and bepermitted to work only in those classifications, with theresult that employees would have to be laid off wheneverthere was no work in their classification, and, by repeatedlywarning employees of an inevitable curtailment of work ifthe Union won the election, threatened employees withdischarge and/or layoff and other reprisals if the employ-ees selected the Union as their bargaining representative;that this conduct interfered with, restrained, and coercedemployees in the exercise of the rights guaranteed bySection 7 of the Act; and that the Respondent, by suchconduct violated Section 8(aX)(1) of the Act.6C. The LayoffsCochran was laid off on February 27, Weiher and RobertLaBryer on June II11, and Jack LaBryer, Jackson, andRutherford on July 18, 1975.Cochran began working for the Respondent in 1965 as alaborer at Nine Mile Run. After about a year he learnedand did welding also, but most of his work continued to beas a laborer at Nine Mile Run. He went to Glennwood attimes to load coal, and on occasion did laborer work at the6 N.L.R.B. v. Colonial Haven Nursing Home, Inc., 542 F.2d 691 (C.A. 7,1976); General Automation Manufacturing, Incorporated, 167 NLRB 502(1967); Gilbert International, Inc., 213 NLRB 538 (1974); Quemetco. Inc., aRespondent's Leetsdale location in about the early 70's,laid track and did other laborer work at Northside onPreble Avenue for about 6 months, and helped out at theHeinz warehouse in an ice storm. In 1974 he worked atGlennwood, where he put belts on the conveyor, unloadedcoal, moved cars, and welded. His welding was done onequipment in the field, not in the shop. There was a gooddeal of welding on the new construction at Glennwood.Cochran also did some welding on Glennwood equipmentat Leetsdale after Nine Mile Run closed down. Cochrantestified that much of the welding the last year he wasemployed was done by Behun, Owens, and himself, andJack LaBryer helped when not busy on other work.Cochran testified that Green, in January 1975, men-tioned the layoffs in the coal industry, and said theRespondent was thinking of laying everyone off, and that itwas not because of the Union. Cochran was injured on thejob on January 15, 1975. On April 1, 1975, the insurancecompany told him there would be no more compensationpayments and he could go back to work. He had been laidoff, however, on February 27. He was never previously laidoff. He testified, at a hearing on a compensation claim hebrought against the Respondent in February 1976, that hecould do only light work and no heavy lifting. Greenmaintained that all of the Respondent's welding workrequired heavy lifting.Weiher went to work for the Respondent in 1970 as aburner cutting up scrap on demolition work at HerrsIsland. He was taught this work by the Respondent. Hewas laid off after about a year. Weiher was rehired as aburner on demolition work at Preble Avenue in November1972. In January 1973 he was transferred to Nine Mile Runas a mechanic's helper and general laborer. He wastranferred in May 1975, shortly after the election, toGlennwood to work on the track unloading railcars andbarges until his layoff on June 11. He testified that NineMile Run closed down in June. A few times while atGlennwood he helped Strangis, a mechanic, repair heavyequipment, and he received some training as a mechanicand on other work. He also shoveled coal from under theconveyor belts, drove the parts truck at Nine Mile Run,and went to the company's Squirrel Hill offices to pick upthe payroll for Nine Mile Run and Glennwood employees,but, he testified, the last few months of his employment heworked for the most part as a general laborer. Weihertestified that Green told him, Robert LaBryer, Stoltz, andTrotter of their layoff at the same time, and that Green saidthere was no work and no indication when it would pickup, and suggested he find anotherjob.Robert LaBryer first went to work for the Respondent inJuly 1968 as a laborer on the track at Glennwood, quitafter about a month for higher wages, returned and quitagain at the end of June 1973 because a promise of higherwages was not kept, returned in August to do the samework, and was laid off on June 11, 1975. During hisemployment LaBryer worked at the Respondent's PrebleAvenue location about a month, 3 or 4 years before hislayoff, burning scrap. He testified that he also helpedsubsidiary of RSR Corporation. 223 NLRB 470 (1976); Masoneilan Interna-tional, Inc., 223 NLRB 965 (1976); Serv-U-Stores, Inc., 225 NLRB 37 (1976).226 THE BUNCHER COMPANYJackson, Rutherford, and Evans lay track at Herrs Islandfor a few days in about 1971 or 1972, and was sent there byMaynard, at that time a supervisor at Glennwood who waslater succeeded by Burns, as there was no coal to be loadedor other work then at Glennwood. He returned toGlennwood on May 12 to work on the track. He testifiedthat he worked basically as a laborer at Glennwood.Occasionally on Saturdays, if not busy at Glennwood, hewas sent to Nine Mile Run to help shovel coal out underbelts and clean up. He has helped Strangis, the mechanic,make equipment repairs, but he did not do welding,operate equipment, or possess the skills that were exercisedby some of the Respondent's employees.LaBryer testified that when he was in the office in lateMarch 1975, Green talked of the slacking down in the steelindustry and in the coal supply which meant "they weregoing to have to make more layoffs.... they built up thenew plant, with hoping to operate with fewer men ...";that Maynard had said this when construction began atGlennwood in or about February 1974; that the construc-tion was designed to load coal faster into two bargessimultaneously instead of one at a time, and made part ofthe operation automatic; and that a new conveyor was inoperation at the end of February 1975, but work wascontinuing on another conveyor when he was laid off.LaBryer testified that on June 11 he was helping Monahanon some rigging work when he was called to the office withWeiher, Stoltz, and Trotter, and that Green told them theywere laid off due to lack of coal, he did not know for howlong, and suggested they look for other jobs.Jack LaBryer began working for the Respondent in late1963 or early 1964, worked at Nine Mile Run for 6 monthslargely on welding, and was sent to Glennwood, which wasbeing rebuilt, to do welding for about I- 1/2 years, when hequit. He testified that he happened to meet Pasquarellimonths later and said he quit because of John Monahan,that Pasquarelli said Monahan had left and asked him toreturn with his seniority continued, and that he returned toNine Mile Run to do welding and maintenance repair onequipment. He was sent back to Glennwood after about 3months, where he was engaged principally in loadingbarges, but also worked on the track and did other laborerwork. Robert LaBryer testified that his brother was alaborer as he was, but also worked on the barges andhelped on the track. Jack LaBryer testified that he alsowelded and repaired barges, operated and repaired certainequipment, and helped on diesel repairs. He admitted hewas not a diesel mechanic, but testified that he had been anauto mechanic in the Army. After about 1972 he worked atGlennwood except that he went to Nine Mile Run once toreplace Behun, who was laid off, and sometimes onSaturdays. LaBryer testified that men from other opera-tions including Leetsdale came to Glennwood at times towork on the new construction. He admitted that hiswelding on new construction was done under the supervi-sion of Monahan or Burns, and that Behun and Owens,who were also laid off, had done some welding.LaBryer testified that the men usually received theirpaychecks at noon and cashed them at the bank, but onJuly 18 the checks were delayed until quitting time; thatJackson was called into the office first, and then he was;that Green told him the layoff was for lack of work, therewas no coal in sight, and Green had no idea when therewould be any; and that he was never before laid off.LaBryer admitted that Glennwood was not getting muchcoal in July, that he was doing maintenance work on thedock because not many barges were being loaded, and thatthere was a slowdown in the work about a week or sobefore his layoff.Jackson began work for the Respondent in February1959 as a laborer at Nine Mile Run. Rutherford began in1956 as a laborer at Leetsdale, where he helped on thebuilding there, and, after about 7 months, went to NineMile Run as a laborer. He was laid off after about 2 yearsbecause work was slow, but was called back in a few daysto work as a laborer at Leetsdale, and after a few monthswas sent back to Nine Mile Run. He was there about a yearwhen he and Jackson were laid off in 1960. Both werereinstated in 1962, pursuant to Board order, to jobs atLeetsdale as laborers.After his reinstatement, Jackson was moved around toCarson Street, Corralis, Herrs Island, Nine Mile Run, andGlennwood, and was at Nine Mile Run and Glennwood anequal amount of time from about 1970 to 1975 except for 2days at Leetsdale. He was at Glennwood from May 1975,working as a laborer on barges and railway tracks untilFriday, July 18. On that date he was called to the office tosee Green, who gave him 3 checks for his pay, "pay in thehole," and vacation pay, and said Jackson was a goodworker but had to be laid off for lack of coal.Rutherford after his reinstatement worked at Leetsdaleas a laborer about 8 years. He ran the highlift and theforklift, unloaded barges, rolled pipe, and dug ditches.Since 1970 he spent most of his time at Nine Mile Run. Hewas at Glennwood for a year, worked as a laborer on theconstruction of a Heinz warehouse on Carson Street for afew months, and occasionally at other locations for periodsof a few days. He was at Nine Mile Run for 3 or 4 weeksafter the Board election, and was sent back to Glennwoodin or about late April until July 18. He was changingclothes that day when he was told to see Green, who gavehim his checks and said he was being laid off for lack ofwork and should look for another job as Green did notthink he would be recalled.Both Jackson and Rutherford were recalled to work,Jackson on October 31 and Rutherford in late November1975. Since their recall, Jackson has worked on the bargesand track at Glennwood, and Rutherford has unloadedcoal cars, sometimes helped on barges, and helped on dockrepair and other maintenance work at Glennwood that didnot include work on motors. Both Jackson and Rutherfordare sent to Nine Mile Run at times to help tear down aplant. Jackson testified that Pasquarelli said when assign-ing this work that the plant would no longer be operated,and that he heard that Nine Mile Run stopped operating,and Rutherford testified that work at Nine Mile Runstopped in late April or early May, and that he and othermen were transferred about that time to Glennwood.Jackson testified there was less coal at Glennwood for amonth or so before the layoff, that the operation went from89 to 3 or 4 barges a day, and that at times they were doingonly maintenance work as was the situation at the time of227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe hearing. He also testified that no new equipment hasbeen installed at Glennwood since Jack LaBryer's layoff;that when new winches of about 6 feet were installed, anoperation that took months, he and Rutherford did thelaborer work while Monahan did the installation, Burnsoperated the crane, and Redding and Shurick did theelectrical work.Rutherford testified that, on the Monday before thehearing herein, only he, Evans, Bums, and Strangis wereworking at Nine Mile Run, he and Evans tearing down aplant, Burns running a crane and taking apart a conveyor,and Strangis working on the engine of a water truck, andthat some weeks they did only maintenance work.Both Jackson and Rutherford admitted they did not havethe skills of certain other employees but occasionallyassisted them, that they worked as laborers, and that theother complainants herein did also. Moreover, the testimo-ny of the complainants shows that, while some of theindividuals who were retained worked at times as laborers,they also possessed and exercised various skills, thatMonahan was in charge of installation of new equipment,laid out the work, took care of the blueprints, did rigging,and gave directions to the crane operator; that Bums was aforeman and crane operator who worked at Glennwoodand, in the past year, was at Nine Mile Run to help intaking down the conveyors and to run the highlift; thatEvans was a maintenance man at Nine Mile Run whocame to Glennwood to install and repair belts, on whichboth Jackson and Rutherford had assisted him, andlaggings on which Jackson and both LaBryers had assisted;that Madonna operated the highlift and other equipment;that Parham operated a power shovel at Nine Mile Runand a barge puller at Glennwood; that Redding did theelectrical work assisted by Shurick, also an electrician; thatMcDonough was an equipment operator; and that Strangiswas a mechanic.The Respondent put in evidence a great deal oftestimony and documentary evidence as to the economiccauses of the layoffs here in issue. Shipments of coal to theGlennwood coal dock, engaged primarily in transferringcoal from railroad hopper cars to river barges withconveyors and other equipment, had been sharply reducedwith no foreseeable resumption at the previous level, andthe Nine Mile Run operation has been dormant except fordismantling of equipment since its only customer, Jones &Laughlin, directed the Respondent to stop shipping metalas the Pittsburgh works were to be closed in June 1975, andshipments later resumed at a greatly reduced level. Muchof the equipment at both sites was "put in mothballs." TheRespondent at present has no scrap operations, and did nodemolition work in 1975. Some of the complainantstestified they were aware of the curtailment of operations,and Green announced the layoff of Cochran and others atthe representation case hearing and on various otheroccasions. The General Counsel has conceded that therewas economic justification for a layoff, but maintains thatthe selections of employees for layoff were discriminatorilymotivated.7 Pasquarelli underwent brain surgery, and Madonna fractured his ankleat work, but they were not replaced.The General Counsel established the Respondent'sknowledge of the union organizing activities and its unionanimus as set forth above. In addition, while the Respon-dent admitted that seniority was a consideration inselecting employees for layoff, some of those laid off weresenior by many years to others who were retained. TheRespondent's witnesses testified, however, that, whileseniority was a factor, the principal consideration was toretain in the small remaining complement the individualswho were most skilled, who could perform the laborer workat both sites as well as the more skilled operations thatmight at times be necessary, and whose skills would beneeded if Glennwood or Nine Mile Run resumed opera-tions; that those retained were willing to perform thelaborer work, and did so, but were able also to performoperations that those laid off could not do; and that NineMile Run was virtually closed down, and the Glennwooddock was closed down completely for the first time in 15years and would be closed down for an indefinite time, sothat the employees retained could be given a week's workonly if able to perform various operations working part ofeach week at Nine Mile Run and at Glennwood. TheRespondent also maintained that there was no longer workfor those laid off at other operations where they had onoccasion been employed. The work at those sites involvedsite preparation which was completed, scrap yards whichwere phased out, constructing buildings which have beencompleted and leased, and other operations that have beencompleted or on which, where the Respondent was stilloperating, it had a full crew of workers or was completingwork with subcontractors as had been its practice on thework involved. There is occasionally electrical work to bedone in the buildings, which Redding and Shurick do, butno laborer work that the employees laid off could perform.The Respondent also asserted at the hearing that, just asit recalled Jackson and Rutherford to work when there wasa need for their services, it would recall others who werelaid off when and if there is work for them. It made nocontention that any of them were laid off for workdeficiencies, and, in fact, admitted some were exceptionallygood workers. The record shows that no new employeeshave been hired since the layoffs, not even as temporaryreplacements for individuals who have been unable towork for periods of time because of illness or injuries.7TheRespondent has in 1974 and once in 1976 engagedpersonnel through a Manpower agency, but Green testifiedthat this was done at the request of a customer occupyingwarehouse space leased by the Respondent, who specifiedManpower personnel for the work in question, and thispersonnel could perform work that the laidoff employeescould not.Moreover, the record shows that a number of employeesother than the complainants were laid off, some before thecomplainants were, and some who were more active inunion organizing than the complainants, that employeeshad been on notice for some time that layoffs would bemade, and that the Respondent has on previous occasionslaid off employees for lack of work.228 THE BUNCHER COMPANYWith respect to the qualifications of the individualsretained, Green's testimony shows as follows:Pasquarelli had been for a long time the superintendentof both operations with an office at each one. After thelayoffs and the decrease in work at Nine Mile Run, he wasbased at Glennwood. Burns was a foreman in charge atGlennwood under Pasquarelli. Burns, who is also a mastermechanic who can maintain and operate all the equipment,has since the layoffs been reduced to a rank-and-fileemployee, and operates a crane.John Monahan is a master rigger, master welder, andsteel layout man, who has been with the Respondent sinceabout 1949. He receives requests to install equipment atsites all over the world, and on several occasions over theyears has taken time off from his work for the Respondentto do so. Jack LaBryer could weld, but not with the sameskill as Monahan or do other work Monahan did. LaBryeralso worked on maintenance, but only as a helper toPasquarelli, Evans, Burns, or Monahan.Redding, a registered electrician who has been employedsince August 1972, does all kinds of electrical work at theRespondent's various locations. He is assisted by Shurick,who was hired in May 1973 on Redding's recommenda-tion, and does electrical work although not a registeredelectrician. Both have done some laborer work since thelayoffs.Strangis, who was hired in July 1974, was trained in Italyand speaks little English, but he is a qualified motor anddiesel mechanic at Nine Mile Run, where much of theequipment is diesel-powered. Since the layoffs he hasworked on the mothballing of equipment, repairs mechani-cal equipment at various locations, and has done somelaborer work.Madonna, who began working for the Respondent inMarch 1962, operated the highlift, the dragline crane, andthe shovel, for the most part at Nine Mile Run, but sinceJune 1975 has been doing principally laborer work atGlennwood. Weiher, who was being trained as a mechan-ic's helper, had assisted Strangis at times, drove the truckon errands for the superintendent, and performed otherduties at various locations, but never operated the highlift,shovel, or crane, or worked as a diesel mechanic. Jacksonhad operated the highlift in Madonna's absence, but notwith the same skill as Madonna did in operations such asroad grading, and Jackson never operated other equipmentthat Madonna operated.Parham, who has been working for the Respondent since1951, operated at times all the power equipment at bothlocations, which none of the laidoff men could do. Heoperated the conveyors and the shovel, and has been doinglaborer work since the layoffs. Jack LaBryer operated theconveyors for a brief period, but never the shovel.Evans, who began working for the Respondent in 1961 asa skilled mechanic, is a highly specialized maintenancemechanic on conveyor equipment, who also does installa-tion, maintenance, and field welding, operates the highlift,serves at times as a leadman on a major repair job, anddoes laborer work. Jack LaBryer, a laborer who spent mostof his time moving barges up and down the river, did otherkinds of work also, including some maintenance andwelding, as did Behun and others who were laid off. Healso helped Evans at times on conveyor belt maintenance,on which he did the manual labor while Evans did theskilled work; but he was not a crane operator and lackedother skills that those who were retained possessed andexercised.Edington was hired in June 1974. He worked at NineMile Run, was a unit employee who voted in the election,and was transferred in June 1975 to the warehouseoperation built at Leetsdale about 3 years ago. He is ayoung man who had some warehouse experience beforebeing hired, came to the Respondent because he wanted abetter job than he had, but was willing to start as a laborerto learn the business, and worked as a laborer at Nine MileRun while learning clerical work from Pasquarelli. He wassent to Leetsdale to train under office manager Byers so hecould be a backup for Byers and be trained as a warehouseforeman. He also worked as a laborer, worked in thewarehouse and in the office, and ran the pickup truck ontrips to customers and to deliver interoffice mail. Anattempt had been made to train some of the laidoffemployees in clerical work but they were unable to performsuch work satisfactorily. Weiher ran the pickup truck whileat Nine Mile Run, but did not perform any clerical duties.Concluding FindingsAs set forth above, I have found that the recordestablishes the Respondent's knowledge of, and activeopposition to, the union organizing drive, and its attemptsby unlawful acts and statements to discourage employeesfrom voting for the Union in the Board election. Thecredible testimony presented by the General Counsel alsocasts some doubt on the bases for the Respondent's layoffselections. The Respondent asserted that seniority was afactor, but laid off some senior employees before it laid offother employees who had less seniority, and laid off somewith far more years of service than others who wereretained. Furthermore, Green and Buncher indicated in afew instances that certain laid off employees had less, andcertain retained employees had more, seniority than wasshown by company records to be the fact. There is alsoevidence that indicates the Respondent might have beenable to furnish occasional work to the laidoff employees atsome of its job locations.On the other hand, the economic data presented by theRespondent shows that a substantial personnel reductionwas warranted. Moreover, the Respondent explained whyit utilized Manpower, subcontractors, and other personnelsources after the layoffs. It also showed that work at its twolocations herein involved, Nine Mile Run and Glennwood,was considerably reduced at the time of the layoffs, withthe economic factors indicating that the reduced need forpersonnel would continue. Moreover, the record showsthat the Respondent laid off a number of employees whowere not included in the complaint, including some whowere active in initiating the union organizing campaign andsome who were named in the Union's charges, and that itlaid off one of the complainants, Cochran, before theelection, and the other five complainants months after theelection.In addition, the Respondent showed, as the principalbasis for its selections, that those retained had abilities,229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDskills, experience, or potentials that made them of particu-lar value in carrying on the Respondent's existing opera-tions with a reduced complement of employees. It is true,as the General Counsel argues, that those retained havesince the layoffs spent much of their time doing laborerwork which those laid off were qualified to perform. I amnot convinced, however, from the record in its entirety,that the Respondent selected the employees to be laid offbecause of their union membership or activities, andselected those to be retained because they refrained frommembership in or activities on behalf of the Union ratherthan, as it maintained, because they had skills which theoperations at times required and which the laidoffemployees did not have. I find, therefore, that the GeneralCounsel has not established that the reasons given by theRespondent for the layoff selections were pretextual, norshown by a preponderance of the credible and probativeevidence that the complainants were laid off because oftheir membership in and activities on behalf of the Unionand because they engaged in concerted activities with otheremployees for the purpose of collective bargaining andother mutual aid and protection and in order to discouragemembership in the Union.8I shall therefore recommenddismissal of the allegations of the complaint that theRespondent, by these layoffs, violated Section 8(a)(3) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices in violation of Section 8(a)(I)of the Act, I find that it is necessary that the Respondentbe ordered to cease and desist from the unfair laborpractices found and from in any like or related mannerinfringing upon its employees' Section 7 rights, and to takecertain affirmative action designed to effectuate thepolicies of the Act.Upon the basis of the foregoing findings of fact and theentire record in this proceeding, I make the following:8 See Nutmeg Coal Company, Inc., 224 NLRB 1098 (1976); BromineDivision, Drug Research, Inc., 224 NLRB 1275 (1976); Parts, Jobbers,Warehouse, Inc., 224 NLRB 1511 (1976); East Bay Newspapers, Inc., d/b/aContra Costa Times, 225 NLRB 1148 (1976).9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeCONCLUSIONS OF LAW1. The Respondent, The Buncher Company, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. United Mine Workers of America is a labororganization within the meaning of Section 2(5) of the Act.3. By coercively interrogating employees concerningtheir membership in and activities on behalf of the Union,promising employees employment benefits to discouragemembership in and activities on behalf of the Union, andthreatening employees with discharge, layoff, or otherreprisals if the employees designated the Union as theircollective-bargaining representative, the Respondent hasinterfered with, restrained, and coerced employees in theexercise of the rights guaranteed in Section 7 of the Act, inviolation of Section 8(aX 1) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.5. The General Counsel has failed to establish by apreponderance of the evidence that the Respondent, asalleged in the amended consolidated complaint, laid off sixemployees discriminatorily in violation of Section 8(a)(3)and (1) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER9The Respondent, The Buncher Company, Pittsburgh,Pennsylvania, its officers, agents, successors, and assigns,shall:1. Cease and desist from coercively interrogatingemployees concerning their union membership and activi-ties, promising employees employment benefits to discour-age union membership and activities, threatening employ-ees with discharge, layoff, or other reprisals if theemployees designate United Mine Workers as theircollective-bargaining representative, or in any like orrelated manner interfering with, restraining, or coercingemployees in the exercise of the rights guaranteed inSection 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Post at its premises at Nine Mile Run and Glenn-wood Coal Docks copies of the attached notice marked"Appendix."l Copies of the notice, on forms provided bythe Regional Director for Region 6, after being duly signedby the Respondent's representative, shall be posted by theRespondent immediately upon receipt thereof, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.'o In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."230 THE BUNCHER COMPANYthe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the amended consolidatedcomplaint be dismissed insofar as it alleges that theRespondent laid off six employees in violation of Section8(a)(3) and (I) of the Act.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we, The Buncher Company, violated theNational Labor Relations Act, and has ordered us to postthis notice and to keep the promises that we make in thisnotice.WE WILL NOT coercively interrogate employeesconcerning union membership and activities, promiseemployees employment benefits to discourage unionmembership and activities, threaten employees withdischarge, layoff, or other reprisals if the employeesdesignate United Mine Workers as their collective-bargaining representative, or in any like or relatedmanner interfere with, restrain, or coerce employees inthe exercise of the rights guaranteed in Section 7 of theNational Labor Relations Act.THE BUNCHER COMPANY231